Citation Nr: 0841947	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to February 
1958.    


These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that a rating decision, dated in March 1959 
denied service connection for a right ear condition.  The 
March 1959 rating decision noted that the veteran was seen in 
service for a puncture to the ear and for mild externa 
otitis.  The rating decision reflects that the claim was 
denied because a right ear condition was not found on last 
examination.  In this regard, the Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that the term "factual basis" is 
defined as the veteran's underlying disease or injury, rather 
than as symptoms of that disease or injury.  Boggs v. Peake, 
520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on 
distinctly diagnosed diseases or injuries must be considered 
as separate and distinct claims.  Id. at 1335.  In the 
present case, the Board finds that the veteran's current 
claims for service connection for bilateral hearing loss and 
tinnitus are based on different factual bases than the claim 
decided in 1959 as the current claims involve bilateral 
sensorineural hearing loss and tinnitus, as compared to 
externa otitis.  As such, the Board finds these claims to be 
separate and distinct.  Additionally, the Board finds that it 
is more favorable to the veteran to consider the current 
service connection claims as original claims and not ones to 
reopen.  The Board has characterized the issue accordingly on 
the title page of this decision.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
currently diagnosed bilateral hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by probative, competent medical evidence to be causally 
related to the veteran's active service.

2.  Tinnitus was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence of record to have been etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in June 2006.  The letter informed the veteran 
of what evidence was required to substantiate his service 
connection claims and of his and VA's respective duties for 
obtaining evidence.  The above letter also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to the timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision in this appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that the veteran, in a statement in support 
of his claim received in August 2006, stated that he was 
given a hearing test upon enrolling at Harris Teachers 
College in spring of 1958.  The veteran indicated that this 
institution did not retain his records.  Further, the veteran 
reported in the same statement that he was fitted with a 
hearing aid for his left ear in 1993 by the audiology 
department at St. John's Hospital.  The veteran stated that 
he tried to get these medical records, but he was informed 
that such records were lost in a fire.  The Board also notes 
that in response to a letter from the RO requesting medical 
records related to hearing loss or tinnitus, the Central 
Institute for the Deaf, indicated "no longer do we have 
these records."  See Response from Central Institute for the 
Deaf, received in August 2006.  Additionally, the veteran 
indicated that he has no other information or evidence to 
give to VA to substantiate his claims.  See VCAA Notice 
Response, dated in July 2006.  In light of the foregoing, the 
Board finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it  relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss or tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. § 
3.102.  

The Board initially notes that the record contains a report 
of a VA examination conducted in December 2006 that reflects 
that the veteran has tinnitus and sufficient bilateral 
hearing loss to meet the threshold minimum requirements of 38 
C.F.R.  
§ 3.385 to be considered an actual hearing loss disability 
for VA purposes.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met for both claims.  

The report of the veteran's medical examination for 
enlistment into service, dated in February 1954, reflects 
that the veteran had hearing of 15/15, bilaterally, per 
whispered voice testing.  As such, the presumption of 
soundness attaches as to hearing loss.  Additionally, 
tinnitus was not complained of or demonstrated on the 
enlistment examination in February 1954.  As such, the 
presumption of soundness also attaches as to tinnitus.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, to include his military occupational specialty 
as a fire control systems mechanic.  38 U.S.C.A. § 1154(a) 
(West 2002).  However, the veteran's service medical records 
are entirely negative for any complaint, treatment, or 
diagnosis of tinnitus.  Similarly, the veteran's service 
medical records are also negative for any complaint, 
treatment, or diagnosis of hearing loss.  The Board notes 
service treatment records reflecting treatment involving the 
ears in 1955.  When seen in May 1955, it was noted that that 
the veteran had a "small puncture in ear done with 
crowbar."  The service treatment record reflects moderate 
bleeding at that time.  The ear was cleaned and the veteran 
was given tetanus antitoxin.  In July 1955, it was noted that 
the veteran had mild external otitis, bilaterally.  The Board 
also observes that the record contains several in-service 
graphic audiograms that were not interpreted.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (noting that the Board may 
not interpret graphical representations of audiometric data).  

With regard to these in-service incidents in 1955, the 
veteran did not report any complaints referable to his ears 
in the manner now alleged (i.e., hearing loss or ringing of 
the ears) during his military separation examination in 
February 1958.  His hearing on whispered voice testing was 
reported as 15/15, bilaterally.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident(s) 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
any problems with his hearing or tinnitus at his discharge 
from service, then he would have at least mentioned this 
during his military examination.  See 38 C.F.R.  
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . .  .").

There is no objective evidence of tinnitus during the years 
immediately following the veteran's discharge from active 
military service.  In this regard, the Board notes that on VA 
examination in December 2006, the veteran reported that he 
had initially noticed ringing in his ears "one year ago" and 
he had no opinion as to etiology.  A private medical report 
from St. John's Mercy Medical Center, dated in April 2003, 
indicates that the veteran denied tinnitus.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability, years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, a VA examiner opined that the veteran's tinnitus is 
not as likely as not related to his military service as it 
was only first noticed by the veteran approximately 1 year 
prior to the VA examination.  See March 2007 VA addendum 
opinion; see also Report of VA examination, conducted in 
December 2006 (noting pertinent audiologic complaints and 
history per the veteran).  

There also is no objective evidence of hearing loss during 
the years immediately following the veteran's discharge from 
active military service.  In fact, the evidence of record 
does not contain any demonstration of bilateral ear hearing 
loss, subsequent to service, until a report of private 
audiological evaluation in February 1994, several decades 
after his discharge from service.  At that time, the 
veteran's hearing was noted to be low normal through the mid-
frequency range dropping to severe sensorineural levels in 
the high-frequency range.  It was also noted that speech 
reception thresholds supported the pure tone results and that 
speech discrimination ability was poor in both ears.  The 
Board observes that pure tone thresholds were recorded in a 
graphic audiogram that was not interpreted.  See Kelly, 7 
Vet. App. at 474 (noting that the Board may not interpret 
graphical representations of audiometric data).  See Savage, 
10 Vet. App. at 495-98 (requiring, in most instances, medical 
evidence of chronicity and continuity of symptomatology).  

Regarding the veteran's hearing loss claim, the Board 
observes that the record does not establish that the 
veteran's current bilateral hearing loss disability for VA 
purposes is etiologically related to noise exposure in 
service.  Significantly, in March 2007, a VA examiner, after 
an audiometric evaluation (performed in December 2006) and a 
review of the veteran's claims file, opined that it was "not 
as likely as not" that the hearing loss the veteran now has 
is related to his military service.  The Board notes that 
objective audiometric testing was performed by the same VA 
examiner in December 2006, but he did not render an opinion 
at that because the claims file was not available for review.  
In support of the above opinion, the VA examiner noted that 
the veteran had normal results upon audiometric evaluation 
seven months prior to separation from service.  The VA 
examiner acknowledged that an audiometric evaluation was not 
done at the time of the veteran's separation, but the results 
of the whispered voice test (15/15, bilaterally) were noted.  
The VA examiner also noted that the whispered voice test 
cannot rule out a high frequency hearing loss, but it 
suggests that the veteran's hearing was grossly normal upon 
separation.  

Additionally, the record contains a letter from P.D.S., M.D., 
dated in May 2007, indicating that the veteran has had a long 
history of high frequency hearing loss and speech 
discrimination.  Dr. P.D.S. noted that this type of hearing 
loss almost always occurs with noise exposure.  Dr. P.D.S. 
then opined that from the veteran's job description that his 
hearing loss is "clearly service related."  

In weighing the probative value of the medical opinions noted 
above, the Board finds the opinion of the VA examiner, as 
noted in the March 2007 addendum opinion, to be more 
probative than the private opinion, dated in May 2007.  The 
VA examiner (an audiologist) was clearly familiar with the 
veteran's pertinent medical history as it was noted that 
veteran's claims file was reviewed.  See March 2007 addendum 
opinion report.  Additionally, the VA examiner provided a 
supporting rationale for the opinion, as noted above.  In 
contrast, the May 2007 private medical record did not 
indicate that the veteran's claims folder was reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Further, the Board finds the May 2007 private 
examiner's opinion to be speculative as it was not supported 
by a rationale.  The Board notes that medical evidence that 
is speculative, general or inconclusive cannot be used to 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss or 
tinnitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
service.  In this case, the first clinical documentation of 
an impaired hearing disability for VA purposes or tinnitus 
was many years after service.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. §§ 3.307 and 3.309 (2008).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss and tinnitus are related to service, 
he is not competent (as he has not been shown to possess the 
requisite education or training) to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, any 
statements concerning the etiology of his bilateral hearing 
loss or tinnitus lack probative value.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that current 
bilateral hearing loss or tinnitus are related to such 
incident(s) in service.  Accordingly, as the Board finds that 
the preponderance of the evidence is against the veteran's 
service connection claims for bilateral hearing loss and 
tinnitus, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


